The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claims 15-25, 27, 37-38, to a device-based assay measuring functional coagulation other than viscoelastic or microfluidic means, in the reply filed on September 8, 2022 is acknowledged.  The traversal is on the ground(s) that Applicants do not concede the merits of the examiner’s conclusion or characterization of Goldberg et al.  This is not found persuasive because the reasons are the same as noted in the text of the restriction requirement.  See at least p. 3-6 of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3, 6, 10-14, 26, 28-36 are canceled.  Claims 1, 4-5, 7-9 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 16-18, 27 are currently not being considered because they do not read on the elected species.  Claims 15, 19, 20-25, 37-38, to a device-based assay measuring functional coagulation other than viscoelastic or microfluidic means, are under consideration.

Priority:  This application is a 371 of PCT/US2018/032335, filed May 11, 2018, which claims benefit of provisional application 62/505021, filed May 11, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19, 21-25, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (US 20080268483; IDS 02.26.20).  Goldenberg et al. teach a method comprising obtaining a blood sample, adding a solution containing an activator of coagulation and an activator of fibrinolysis to the sample, wherein the activator of fibrinolysis is plasmin, and measuring both the clot formation and fibrinolysis in the sample (at least p. 15 claims 7, 17; instant claim 15).
Regarding instant claim 19, Goldenberg et al. teach measuring clot formation (or coagulation) by optical means (at least p. 15 claims 8-9).
Regarding instant claim 21, Goldenberg et al. teach the blood sample is collected in blood collection tubes and then the activator is added (at least paragraphs 0083, 0104-0108, p. 15 claims 7, 17).
Regarding instant claim 22, Goldenberg et al. teach the blood sample is obtained from a subject having an abnormal condition selected from hepatic dysfunction and cirrhosis (p. 15-16 claim 21).
Regarding instant claim 25, Goldenberg et al. teach the assay is analyzed within 90 minutes of initiating the assay (at least paragraphs 0084-0088, p. 15 claims 11-15).
Regarding instant claims 23-24, Goldenberg et al. teach performing the assay on samples obtained from patients having diseases and conditions, including trauma patients (at least paragraphs 0002, 0033-0034, 0070-0071), where the treating physicians are able to quickly monitor a patient’s total clot formation and lytic activity (paragraphs 0070-0071).  Therefore, Goldenberg et al. can be deemed to teach performing the assay on samples of trauma patients within the claimed time periods of 1 month and 24 hours of the initial trauma.
Regarding instant claim 38, Goldenberg et al. teach measuring clotting time and clot formation and assay reactions (at least paragraphs 0011-0012, 0074-0076).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19, 20-25, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (US 20080268483; IDS 02.26.20).  The teachings of Goldenberg et al. over instant claims 15, 19, 21-25, 38 are noted above.
Regarding instant claim 20, as noted above, Goldenberg et al. disclose the blood sample is collected in blood collection tubes and then the activator is added (at least paragraphs 0083, 0104-0108).  It is known that the selection of any order of performing process steps is prima facie obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill to arrive at the recited step of adding the activator of fibrinolysis selected from plasmin to a collection vial prior to adding the blood sample.
Regarding instant claim 37, Goldenberg et al. also disclose performing coagulation and fibrinolysis assays on blood samples that comprise buffered solution that does not contain an activator of fibrinolysis and comparing it to blood samples that comprise buffered solution containing an activator of fibrinolysis.  Therefore, it would have been obvious to one of ordinary skill to arrive at the recited step of performing a coagulation and fibrinolysis assay on a second blood sample from the patient being tested, where the second blood sample does not comprise an activator of fibrinolysis selected from plasmin.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656